UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. Form 6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13 a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of April , 2015 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Exact name of Registrant as specified in its charter) Telecommunications Indonesia (A state-owned public limited liability Company) (Translation of registrant’s name into English) Jl. Japati No. 1 Bandung 40133, Indonesia (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F þ Form 40-F ¨ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes ¨ No þ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes ¨ No þ SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on behalf by the undersigned, thereunto duly authorized. Date April 30, 2015 Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk (Registrant) By: /s/ Heri Sunaryadi (Signature) Heri Sunaryadi Chief of Financial Officer Perusahaan Perseroan (Persero) PT Telekomunikasi Indonesia Tbk and its subsidiaries Consolidated financial statements as of March 31, 2015 (unaudited) and for the three months period then ended (unaudited) PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND ITS SUBSIDIARIES CONSOLIDATED FINANCIAL STATEMENTS AS OF MARCH 31, 2015 AND FOR THE THREE MONTHS PERIOD THEN ENDED (UNAUDITED) TABLE OF CONTENTS Page Consolidated Statement of Financial Position 1-3 Consolidated Statement of P rofit or L oss and O ther C omprehensive I ncome 4 Consolidated Statement of Changes in Equity 5-6 Consolidated Statement of Cash Flows 7 Notes to the Consolidated Financial Statements 8- PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND ITS SUBSIDIARIES CONSOLIDATED STATEMENT OF FINANCIAL POSITION As of March 31, 2015 (unaudited), December 31, 2014 (restated) and January 1 2014 (restated) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of Content January 1, 2014 Notes (Restated) (Restated) ASSETS CURRENT ASSETS Cash and cash equivalents 2c,2e,2u, 4,37,44 20,282 17,672 14,696 Other current financial assets 2c,2d,2e,2u,3,5,37,44 3,043 2,797 6,872 Trade receivables - net of provision for impairment of receivables 2g,2u 6,17,20,21,29,44 Related parties 2c,37 1,107 873 1,103 Third parties 7,014 6,124 5,520 Other receivables - net of provision for impairment of receivables 2g,2u,44 354 383 395 Inventories - net of provision for obsolescence 2h,7,17,20 21 537 474 509 Advances and prepaid expenses 2c,2i,8, 37 5,215 4,733 3,937 Claim for tax refund 2t,31 293 291 10 Prepaid taxes 2t,31 1,150 890 525 Asset held for sale 2j,9 57 57 105 Total Current Assets 39,052 34,294 33,672 NON-CURRENT ASSETS Long-term investments 2f,2u,10,44 1,768 1,767 304 Property and equipment - net of accumulated depreciation 2d,2l,2m,11 17,20,21,39 94,121 94,809 86,761 Prepaid pension benefit costs 2s,34 1,133 1,170 949 Advances and other non-current assets 2c,2i,2l,2n,2u 7,160 6,479 4,795 Claims for tax refund - net of current portion 2t,31 745 745 499 Intangible assets - net of accumulated amortization 2d,2k,2n,13 2,580 2,463 1,508 Deferred tax assets - net 2t,31 113 95 67 Total Non-current Assets 107,620 107,528 94,883 TOTAL ASSETS The accompanying notes to the consolidated financial statements form an integral part ofthese consolidated financial statements taken as a whole. 1 PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND ITS SUBSIDIARIES CONSOLIDATED STATEMENT OF FINANCIAL POSITION (continued) As of March 31, 2015 (unaudited), December 31, 2014 (restated) and January 1 2014 (restated) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of Content January 1, Notes (Restated) (Restated) LIABILITIES AND EQUITY CURRENT LIABILITIES Trade payables Related parties 2o,2r,2u, 14,44 1,158 898 1,031 Third parties 2c,37 10,219 11,464 11,166 Other payables 2u,44 153 114 388 Taxes payable 2t,31 2,863 2,376 1,698 Accrued expenses 2c,2r,2u,15, 27,34,37,44 5,919 5,211 5,264 Unearned income 2r,16 2,903 3,963 3,490 Advances from customers and suppliers 2c,37 1,613 583 472 Short-term bank loans 2c,2p,2u, 17,37,44 2,002 1,810 432 Current maturities of long-term liabilities 2c,2m,2p,2u, 18,37,44 5,827 5,899 5,093 Total Current Liabilities 32,657 32,318 29,034 NON-CURRENT LIABILITIES Deferred tax liabilities - net 2t,31 2,477 2,703 2,908 Other liabilities 2r 352 394 472 Long service award provisions 2s,35 419 410 336 Post-retirement health care benefit costs provisions 2s,36 502 441 993 Pension and other post-employment benefits 2s,34 3,734 3,678 3,265 Long-term liabilities - net of current maturities Obligations under finance leases 2u,18,44 2m,11 4,114 4,218 4,321 Two-step loans 2c,2p,19,37 1,431 1,408 1,702 Bonds and notes 2c,2p,20,37 2,352 2,239 3,073 Bank loans 2c,2p,21,37 7,712 7,878 5,635 Total Non-current Liabilities 23,093 23,369 22,705 TOTAL LIABILITIES The accompanying notes to the consolidated financial statements form an integral part ofthese consolidated financial statements taken as a whole. 2 PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND ITS SUBSIDIARIES CONSOLIDATED STATEMENT OF FINANCIAL POSITION (continued) As of March 31, 2015 (unaudited), December 31, 2014 (restated) and January 1 2014 (restated) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of Content January 1, Notes (Restated) (Restated) EQUITY Capital stock - Rp50 par value per Series A Dwiwarna share and Series B share Authorized - 1 Series A Dwiwarna share and 399,999,999,999 Series B shares Issued and fully paid - 1 Series A Dwiwarna share and 100,799,996,399 Series B shares 1c,23 5,040 5,040 5,040 Additional paid-in capital 2d,2v,24 2,899 2,899 2,323 Treasury stock 2v,25 (3,836 ) (3,836 ) (5,805 ) Effect of change in equity of associated companies 2f 386 386 386 Unrealized holding gain on available-for-sale securities 2u 40 39 38 Translation adjustment 2f 392 415 391 Difference due to acquisition of non-controlling interests in subsidiaries 1d,2d (508 ) (508 ) (508 ) Other reserves 1d 49 49 49 Retained earnings Appropriated 33 15,337 15,337 15,337 Unappropriated 51,805 47,991 42,633 Net Equity Attributable to Owners of the Parent Company 71,604 67,812 59,884 Non-controlling Interests 2b,22 19,318 18,323 16,932 TOTAL EQUITY TOTAL LIABILITIES AND EQUITY The accompanying notes to the consolidated financial statements form an integral part ofthese consolidated financial statements taken as a whole. 3 PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND ITS SUBSIDIARIES CONSOLIDATED STATEMENT OF PROFIT OR LOSS AND OTHER COMPREHENSIVE INCOME For the Three Months Period Ended March 31, 2015 and 2014 (unaudited) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of Content Notes 5 4 REVENUES 2c,2r,26,37 23,616 21,250 Operations, maintenance and telecommunication service expenses 2c, 2h, 2r, 7, (6,231 ) (5,185 ) Depreciation and amortization 2k,2l,2m,2r, 11,12,13 (5,098 ) (3,948 ) Personnel expenses 2c,2r,2s,15,27, 34,35,36,37 (2,320 ) (2,304 ) Interconnection expenses 2c,2r,30,37 (1,061 ) (1,294 ) General and administrative expenses 2c,2g,2r,2t, 6,29,37 (953 ) (920 ) Marketing expenses 2r (689 ) (697 ) Loss on foreign exchange - net 2q (12 ) (52 ) Other income 2r,3,11c 236 168 Other expenses 2r,11c (40 ) (100 ) OPERATING PROFIT Finance income 2c,37 314 333 Finance costs 2c,2r,37 (443 ) (391 ) Share of loss of associated companies 2f,10 (1 ) (7 ) PROFIT BEFORE INCOME TAX INCOME TAX (EXPENSE) BENEFIT 2t,31 Current (2,045 ) (1,896 ) Deferred 235 168 (1,810 ) (1,728 ) PROFIT FOR THE PERIOD OTHER COMPREHENSIVE INCOME (LOSS) Other comprehensive income to be reclassified to profit Or loss in subsequent period: Foreign currency translation 1d,2b,2f (23 ) (86 ) Change in fair value of available-for-sale financial assets 2u 1 4 Other Comprehensive Income - net (22) (82 ) TOTAL COMPREHENSIVE INCOME FOR THE PERIOD Profit for the period attributable to: Owners of the parent company 2b,22 3,814 3,585 Non-controlling interests 1,694 1,540 Total comprehensive income for the period attributable to: Owners of the parent company 3,792 3,503 Non-controlling interests 2b,22 1,694 1,540 BASIC AND DILUTED EARNINGS PER SHARE (in full amount) Net income per share 2x,32 38.85 36.92 Net income per ADS ( Series B shares per ADS) 7,770.60 7,384.54 The accompanying notes to the consolidated financial statements form an integral part ofthese consolidated financial statements taken as a whole. 4 These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND ITS SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN EQUITY For the Three Months Period Ended March 31, 2015 and 2014 (Unaudited) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of Content Attributable to owners of the parent company Descriptions Notes Capital stock Additional paid-in capital Treasury stock Effect of hange in equity of associated companies Unrealized Holding gain on available-for-sale securities Translation adjustment Difference due to acquisition of non-controlling interests in subsidiaries Other reserves Net Non-Controlling interests Total equity Retained earnings Appropriated Unappropriated Balance, December 31, 201 4 2, ( ) 3 9 ) 49 4 6 7 , 1 Adjustment in relation to implementation of Statement of Financial Accounting Standards (PSAK)No. 24 Employee benefits (Revised 2013) 2ab - 5 5 5 10 Balance, January 1, 201 5 , restated ) 39 ) 49 4 6 23 35 Ca sh dividends 2w - (699 ) (699 ) Comprehensive income for the period 1d,2b,2f, 2q,2u, 22 - 1 (23 ) - - - 3,814 3,792 1,694 5,486 Balance, March 31, 2015 ) 40 ) 49 1 The accompanying notes to the consolidated financial statements form an integral part of these consolidated financial statements taken as a whole. 5 These consolidated financial statements are originally issued in Indonesian language. PERUSAHAAN PERSEROAN (PERSERO) PT TELEKOMUNIKASI INDONESIA Tbk AND ITS SUBSIDIARIES CONSOLIDATED STATEMENT OF CHANGES IN EQUITY For the Three Months Period Ended March 31, 2015 and 2014 (Unaudited) (Figures in tables are expressed in billions of rupiah, unless otherwise stated) Table of Content Attributable to owners of the parent company Descriptions Notes Capital stock Additional paid-in capital Treasury stock Effect of hange in equity of associated companies Unrealized Holding gain on available-for-sale securities Translation adjustment Difference due to acquisition of non-controlling interests in subsidiaries Other reserves Net Non-Controlling interests Total equity Retained earnings Appropriated Unappropriated Balance, December 31, 2013 ) 38 ) 49 16,882 Adjustment in relation to implementation of Statement of Financial Accounting Standards (PSAK)No. 24 Employee benefits (Revised 2013) 2ab - (658 ) (658 ) 5 0 (608 ) Balance, January 1, 2014, restated 5,040 2,323 (5,805 ) 386 38 391 (508 ) 49 15,337 42,633 59,884 16,932 76,816 Paid in capital for associated companies - 17 17 Ca sh dividends 2w - (21 ) (21 ) Comprehensive income for the period 1d,2b,2f, 2q,2u,
